 Case 1:19-cv-04142-BMC Document 15 Filed 10/25/19 Page 1 of 6 PageID #: 83




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


AVIVA STAHL,

                            Plaintiff,

     v.                                               No. 19-cv-4142

FEDERAL BUREAU OF PRISONS, and
DEPARTMENT OF JUSTICE,

                            Defendants.


                       STIPULATION AND PROPOSED ORDER

     WHEREAS:

  A. Plaintiff Aviva Stahl, a New York-based journalist, filed this FOIA action seeking to

     compel Defendants the United States Department of Justice (“DOJ”) and the federal

     Bureau of Prisons (“BOP”) (collectively “Defendants”) to produce certain records and

     video recordings relating to Mohamed Salameh, an inmate in BOP custody. Compl. ¶ 1.

  B. After the September 9, 2019, initial conference, the Court ordered the parties to submit a

     scheduling order by September 16 memorializing the proposal the parties jointly

     presented at the initial conference with respect to the plan for litigating this case.

  C. The parties subsequently filed on September 16, 2019, a stipulation and proposed

     scheduling order, which the Court endorsed the same day. The stipulation and order

     required the Defendants to submit certain documents to Plaintiff and for the parties to

     then meet and confer in an attempt to narrow the issues that would require judicial

     determination. The stipulation and order also required the parties to submit to the Court a

     briefing schedule for summary judgment motions by October 25, 2019.
Case 1:19-cv-04142-BMC Document 15 Filed 10/25/19 Page 2 of 6 PageID #: 84




 D. Pursuant to the September 16 stipulation and order, Defendants provided Plaintiff on

    October 7, 2019, with a draft declaration of a BOP employee with knowledge of the

    FOIA request that is the subject of this litigation, and of the search conducted in response

    to that FOIA request. Defendants also provided Plaintiff with a Vaughn index itemizing

    and explaining the redactions and withholdings made from BOP’s FOIA responses.

 E. On October 18, 2019, the parties met and conferred in an attempt to narrow the issues

    requiring judicial determination, discussing both the draft declaration and the Vaughn

    index. During the meet-and-confer, Plaintiff asked for clarification or additional

    information as to several aspects of the documents Defendants provided.

 F. On October 23, 2019, Defendants provided Plaintiff with an amended Vaughn index and

    with the clarifications and additional information Plaintiff had requested.

 G. Based on Defendants’ submissions and the parties’ communications, Plaintiff is now

    satisfied that all documents or videotapes in existence and responsive to the FOIA request

    have been disclosed or identified to Plaintiff. Although it is Plaintiff’s position that

    Defendants failed to conduct an adequate search during the administrative process (a

    position with which Defendants respectfully disagree), Plaintiff is satisfied that

    Defendants’ subsequent search during the course of the litigation has turned up any

    remaining responsive documents still in existence, and for purposes of this litigation

    Plaintiff no longer intends to argue that Defendants have any further obligation to search

    for responsive documents.

 H. Defendants withheld five pages of medical records in their entirety pursuant to FOIA

    exemptions b(6) and b(7)(C). Defendants’ submissions and the parties’ communications

    have clarified to Plaintiff’s satisfaction that these documents are non-responsive to the
Case 1:19-cv-04142-BMC Document 15 Filed 10/25/19 Page 3 of 6 PageID #: 85




    FOIA request and were inadvertently included in the inmate’s medical file. Plaintiff

    therefore no longer intends to seek these documents from the agency.

 I. Defendants withheld 36 pages of medical records in part pursuant to FOIA exemptions

    b(6) and b(7)(C), stating that the redacted portions contained the names and personal

    information of BOP staff members, inmates, and other third parties, disclosure of which

    would be an unwarranted invasion of personal privacy. Through their submissions,

    Defendants have clarified to Plaintiff’s satisfaction the types of individuals on whose

    behalf they are asserting privacy interests under the claimed exemptions.         Plaintiff

    therefore no longer intends to seek these pages or portions thereof from the agency.

 J. Defendants have also provided Plaintiff with assurances, satisfactory to Plaintiff, that

    BOP has not assessed and does not intend to assess any fees with respect to the search

    conducted in response to Plaintiff’s FOIA request or to the release of documents

    following that search. Plaintiff therefore no longer intends to contest any issues relating

    to her request for a fee waiver or to any decision BOP made or failed to make on such a

    request, including any alleged failure by BOP to expedite the processing of Plaintiff’s

    FOIA request or to complete that processing within any particular time frame.

 K. The Parties agree that the issue to be briefed before the Court is the propriety of BOP’s

    decision to withhold, based on FOIA exemptions b(6), b(7)(C), b(7)(E), and b(7)(F),

    thirteen calculated use of force videotapes relating to involuntary treatment administered

    to Mr. Salameh on November 4 and 11, 2015 (entries 3 and 4 on the Vaughn index).

 L. Plaintiff also confirmed during the meet-and-confer that she will oppose the Defendants’

    motion for summary judgment and cross-move in her own right in the opposition brief
 Case 1:19-cv-04142-BMC Document 15 Filed 10/25/19 Page 4 of 6 PageID #: 86




       but does not plan to seek any form of discovery before the motion for summary

       judgment.

       Now THEREFORE, the Parties to the above-captioned case, by and through their

undersigned counsel of record, do hereby STIPULATE and AGREE, and this Honorable Court

does hereby ORDER and DECREE as follows:

   1. Defendants may proceed with their motion for summary judgment without the need for a

pre-motion conference or a letter requesting the same. Plaintiff shall not demand or receive any

discovery from Defendants in advance of the Defendant’s summary judgment submission.

   2. The issue to be briefed on summary judgment is the propriety of BOP’s decision to

withhold, based on FOIA exemptions b(6), b(7)(C), b(7)(E), and b(7)(F), thirteen calculated use

of force videotapes relating to involuntary treatment administered to Mr. Salameh on November

4 and 11, 2015 (entries 3 and 4 on Defendant’s Vaughn index). Plaintiff shall not seek, in this

case, any documents or videotapes from BOP other than these thirteen videotapes already

identified by Defendants.

   3. As Plaintiff no longer (a) alleges the existence of further documents responsive to her

FOIA requests, (b) seeks the documents, or portions thereof, from Mr. Salameh’s medical

records withheld pursuant to FOIA exemptions b(6) and b(7)(C), as documented on entries 1 and

2 of Defendants’ Vaughn index, or (c) contests any issues relating to her request for a fee waiver,

including any alleged failure by BOP to expedite the processing of Plaintiff’s FOIA request or to

complete that processing within any particular time frame, all such issues are deemed resolved

and need not be addressed in summary judgment briefing.

   4. When moving for summary judgment, Defendants shall file their notice of motion,

memorandum of law, supporting affidavit(s), and Vaughn index on the public ECF docket. A
 Case 1:19-cv-04142-BMC Document 15 Filed 10/25/19 Page 5 of 6 PageID #: 87




statement pursuant to Local Civil Rule 56.1 shall not be required in this FOIA action.

Contemporaneously with their filing, Defendants shall also submit to the Court, ex parte and

under seal, a disk containing the thirteen withheld videotapes, for the Court’s in camera review.

No separate motion shall be required to permit the ex parte sealed filing.

   5. Defendants shall file their summary judgment papers by no later than December 20,

2019. Plaintiff shall file her cross-motion and memorandum in opposition by no later than

February 10, 2020. Defendants shall file their reply memorandum by no later than February 24,

2020. Barring further order from this Court, the Parties shall adhere to the page limits set forth in

this Court’s Individual Practice Rules.

Dated: New York, NY
       October 25, 2019                                              /s
                                                              BETSY GINSBERG
                                                              CARDOZO CIVIL RIGHTS CLINIC
                                                              Benjamin N. Cardozo School of Law
                                                              Attorney for Plaintiff
                                                              55 5th Avenue, 11th Floor
                                                              New York, NY 10003
                                                              (212) 790-0871

                                                              KHARIS LUND
                                                              Legal Intern

                                                              CIERA FOREMAN
                                                              Legal Intern
 Case 1:19-cv-04142-BMC Document 15 Filed 10/25/19 Page 6 of 6 PageID #: 88




Dated: Brooklyn, NY
       October 25, 2019                                RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York

                                                               /s/
                                                       F. FRANKLIN AMANAT
                                                       Senior Counsel
                                                       United States Attorney’s Office
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201-2776
                                                       (718) 254-6024


       It is SO ORDERED, at Brooklyn, New York, this ___th day of _______, 2019.



                                                ___________________________________
                                                HON. BRIAN M. COGAN
                                                UNITED STATES DISTRICT JUDGE
